Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 
Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on January 19, 2021 has been entered.

Response to Amendment

Applicant's Amendments and Remarks filed on September 25, 2020 have been entered and considered. Claims 1 – 23 are pending in this application. Claims 12 – 23 have been withdrawn from further consideration subject to restriction requirement. Further, in view of amendment and after careful consideration of Applicant’s arguments, the examiner has withdrawn the 103 rejection over Chen in view of Miller as detailed in Office Action dated December 23, 2020. The invention as currently claimed is not found to be patentable for reasons herein below.  
Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claim 10 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Claim 1 requires that the glass fibers are unbound or loose, claim 10 depends of claim 1 and requires that the glass fibers are bound, which is improper dependency. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 1 – 11 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. US 6,562,257 B1 (Chen’257) in view of Delvaux et al. EP 2620419 A1 (Delvaux). 

Considering claims 1 – 11, Chen’257 teaches a pourable or blowable loose-fill insulation, and in particular to a loose-fill insulation comprising glass fibers which are compressed and packaged in relatively small containers for easier installation by consumers. Agents capable of chemically interacting with the glass fibers are used in order to increase recoverability of the compressed glass fibers when they are removed from their packaging [Abstract]. Further, Chen’257 teaches that additional additives, such as antistatic agent/lubricants, mineral oil for dust reduction/lubricant, and colorant, may be sprayed along the air blowing path [Col. 3, 5 – 10]. Furthermore, among the preferred lubricant/antistatic agents, Chen’257 teaches the use of polyethylene glycol, which is known in the art to act as antistatic agent - lubricant agent . 

Moreover, as to the amount of lubricant is present in the sizing composition in the range of from 0.05 to 0.50 wt. % based on the weight of the glass fibers [Claim 13].Furthermore, Chen’257 does not recognize that the polyethylene glycol or PEG has a molecular weight of less than 1000g/mol. However, Delvaux teaches a glass fibers sizing composition wherein the preferred lubricant is a PEG 200 – PEG 600 which are known to have molecular weights below 1000 g/mol. Therefore, it would have been obvious to one of the skill in the art before the effective filing date of this application to select a PEG having a molecular weight below 100 g/mol as taught by Delvaux as the PEG component in Chen’257 sizing when it is desired to provide lubrication to the glass fibers. 
Moreover, Chen’257 in view of Delvaux does not recognize that the viscosity of the polyethylene or propylene glycol is less than 600 or less than 200 cSt at 75 degrees F. However, for at least the embodiments of the prior art, wherein the molecular weight of the polyether overlaps with the claimed range (1000 – 2000 g/mol), these viscosity values are considered to be inherent for the prior art’s polyether.   
     
Response to Arguments

Applicant's Amendments and Remarks filed on September 25, 2020 have been entered and considered. Further, in view of amendment and after careful consideration of Applicant’s arguments, the examiner has withdrawn the 103 rejection over Chen in 
Applicant's arguments against the 103 rejection in last Office Action have been fully considered but they are moot in view of the new grounds of rejection presented above. 
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ricardo E. Lopez whose telephone number is 571-270-1150.  The examiner can normally be reached Monday to Friday from 8:30 AM to 5:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Boyd can be reached on 571-272-7783. The fax phone number for the organization where this application or proceeding is assigned is 571-270-2150.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/REL/
Ricardo E. Lopez
Patent Examiner, Art Unit 1786




/JENNIFER A BOYD/Supervisory Patent Examiner, Art Unit 1786